
	

113 HR 1879 IH: Government Waste Isolation Pilot Plant Extension Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1879
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Pearce (for
			 himself and Mr. Reed) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the safe disposal of Federal
		  Government-owned transuranic waste for the benefit of all
		  Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Government Waste Isolation Pilot Plant
			 Extension Act of 2013.
		2.Extension of
			 waste isolation pilot plant missionThe Secretary of Energy shall manage WIPP in
			 such a way as to include, in addition to the disposal of wastes authorized by
			 section 213 of the Department of Energy National Security and Military
			 Applications of Nuclear Energy Authorization Act of 1980 (Public Law 96–164; 93
			 Stat. 1259, 1265), the transportation and disposal of any non-defense Federal
			 Government-owned transuranic waste that can be shown to meet the applicable
			 criteria described in the document entitled Transuranic Waste Acceptance
			 Criteria For The Waste Isolation Pilot Plant, published by the
			 Department of Energy on April 21, 2011, or any successor document.
		3.DefinitionsIn this Act:
			(1)Disposal;
			 transuranic wasteThe terms
			 disposal and transuranic waste have the meanings
			 given those terms in section 2 of the Waste Isolation Pilot Plant Land
			 Withdrawal Act (Public Law 102–579; 106 Stat. 4777).
			(2)WIPPThe
			 term WIPP means the Waste Isolation Pilot Plant project authorized
			 under section 213 of the Department of Energy National Security and Military
			 Applications of Nuclear Energy Authorization Act of 1980 (Public Law 96–164; 93
			 Stat. 1259, 1265).
			
